Title: To Alexander Hamilton from Timothy Pickering, 19 November 1789
From: Pickering, Timothy
To: Hamilton, Alexander


Philadelphia Novr. 19. 1789
Sir,
I have recd. a letter of the 6th ult. from Mr. Anspach, stating the necessity of his being furnished with two or three thousand dollars, to pay some arrears due to himself, Mr. Wolfe, Mr. Dill, & a few others who were employed in the late department of the Quarter Master General—that the payment of those arrears, particularly his, Mr. Wolfe’s & Mr. Dill’s will enable them to complete the arrangement of the accts. of the department for settlement in the course of the ensuing winter; but that without such assistance it will be impossible. I feel, sir, extremely solicitous to have this business effected: Mr. Anspach & Mr. Wolfe are alone competent to it: should any accident befall them or either of them, I shall suffer. I am the more anxious to have such statement accomplished because I suspect it will be long before they pass a final examination for want of an officer of sufficient leisure to attend to them. Had I the means of enabling them to proceed, I would not be importunate: but I am moneyless and all my industry is required to provide a very frugal support for my numerous family in the unfortunate settlement I have made at Wyoming. I therefore entreat you, if possible, and as early as possible to furnish a small supply to Mr. Anspach for the purposes above expressed.
There are other arrears due from the department: but the state of the finances will not admit of an immediate provision for them. The amount of those arrears the payment of which was promised in specie, I cannot tell: Mr. Anspach & Mr. Wolfe will be able to form the best estimate of them; and in their accuracy & integrity I have always had reason to confide. As soon as provision can be made for their discharge, I shall be very happy to have it done.
Permit me, sir, to express the pleasure I feel in seeing you placed at the head of a department so important, so confidential, and so honourable; and to assure you that I am, with sincere attachment & respect
Your obedient servant
T. Pickering


Honble. Alexr. Hamilton Esqr.
}

Secry of the department of the Treasury



